DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the opening paragraph, priority information should be set forth.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, ‘said different slice groups’ and ‘said slice groups’ should be ‘said two different slice groups’ and ‘said two different slice groups’, respectively, to avoid confusion with the ‘different group of navigator slices’ set forth in claim 1.
In claim 23, “the acquisition region” lacks antecedence.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims depend from canceled claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, 12, 14, 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gallichan et al. (“Retrospective Correction of Involuntary Microscopic Head Movement Using Highly Accelerated Fat Image Navigators (3D Fatnavs) at 7t.” Magnetic Resonance in Medicine, vol. 75, no. 3, 2016, pp. 1030–1039.) (Gallichan -cited by applicant) in view of Beck ‘433 (US Pub 2016/0313433). 
Regarding claim 1, Gallichan teaches a method for acquiring magnetic resonance (MR) data from an acquisition region of a patient, said method comprising: operating an MR data acquisition scanner (page 1031 “Methods” first paragraph: wherein the MR data acquisition scanner is a 7T head-only MR system), while the patient is situated therein, in order to acquire MR diagnostic data from the acquisition region of the patient in respective acquisition time windows (see pages 1031-1032 sections “highly accelerated fat motion navigators “ and “Experiment 2: High-Resolution MP2RAGE scan motion-corrected with 3D FatNavs”); also operating said MR data acquisition scanner in order to acquire navigator data, for motion correction of said MR diagnostic data (see page 1031, section “highly accelerated fat motion navigators” and page 1032 section “Experiment 4: Detection of Head-Motion Due to the Respiratory Cycle with FatNavs”), from the acquisition region in respective navigator time windows between said diagnostic acquisition time 10windows (see Fig 1a; pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE scan motion-corrected with 3D FatNavs”); wherein Fig. 1a shows a diagram of one TR of the pulse sequence and the relative timing of the 3D FatNav), by executing, in each navigator time window, a fat navigator sequence comprising a fat-selective excitation module having at least one radio-frequency (RF) pulse (pages 1031-1032 sections “Highly Accelerated Fat Motion Navigators” and “Experiment 2: High-Resolution MP2RAGE scan motion-corrected with 3D FatNavs”; a binomial excitation pulse); and a readout module in which the navigator data are acquired from respective slices of the acquisition region with undersampling (pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE scan motion-corrected with 3D FatNavs”); and in each navigator time window, acquiring said navigator data simultaneously from a 15plurality of fat navigator slices that were excited by the fat-selective excitation module (pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE Scan Motion-Corrected with 3D FatNavs”; wherein it is clear to generate a pulse there is a fat-selective excitation module). 
 Gallichan is silent to using simultaneous multislice imaging in said readout module, after said fat-selective excitation module has acted on said plurality of fat navigator slices, wherein in at least some of said navigator time windows, acquiring said navigator data from a different group of navigator slices than in others of said navigator time windows.
Beck ‘433 teaches a method for generating magnetic resonance image data (abstract) using simultaneous multislice imaging after said excitation module has acted on said plurality of navigator slices, wherein in at least some of said navigator time windows, acquiring said navigator data from a different group of navigator slices than in others of said navigator time windows (Abstract, 0009, 0023, 0024, 0031; see the simultaneous navigator acquisitions wherein the number of slices for the navigator data is changed dynamically and wherein the navigator slices are acquired in dead times between the MR raw diagnostic data acquisitions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of using a plurality of fat navigator slices of Gallichan with the method of using simultaneous multislice imaging taught by Beck ‘433 to increase imaging acquisition speeds by reducing repetition time [0024 Beck; see the time-saving factor from using simultaneous acquisition of the slices].
	Regarding claim 7, Gallichan further teaches a method as claimed to a method as claimed in claim 1 comprising operating said MR data acquisition scanner so as to execute a binomial pulse sequence for fat-selective excitation in said fat- selective excitation module (Fig. 1; pages 1031-1032 sections “Highly Accelerated Fat Motion Navigators” and “Experiment 2: High-Resolution MP2RAGE scan motion-corrected with 3D FatNavs”; a three-pulse binomial excitation pulse).
	 Regarding claims 8 and 9, Gallichan further teaches a method as claimed in claim 7 comprising executing said binomial pulse sequence 5with a flip angle that is less than 30 and a method as claimed in claim 7 comprising executing said binomial pulse sequence with a flip angle that is less than 20 (“Experiment 2: High-Resolution of MP2RAGE Scan Motion-Corrected with 3D FatNavs”; flip angle of 7 degrees).
Regarding Claim 11, Gallichan further teaches a method as claimed in claim 1 comprising providing the acquired navigator data to a processor and, in said processor, determining motion data from the acquired navigator data with respect to reference data that represents a previous motion state of the acquisition region of the patient, and bringing the acquired navigator data into registration with the reference data (see pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE Scan Motion-Corrected with 3D FatNavs”; pages 1035-1036 section “3D FatNav Reconstruction and Coregistration”).
Regarding Claim 12, Gallichan further teaches a method as claimed in claim 11 comprising using, as said reference data, navigator 20data acquired from the acquisition region of the patient in at least one preceding navigator time window with respect to time window for the navigator data from which said motion data are determined (see pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE Scan Motion-Corrected with 3D FatNavs” and pages 1035-1036 section “3D FatNav Reconstruction and Coregistration”). 
Regarding Claim 14, Gallichan further teaches a method as claimed in claim 12 comprising acquiring said reference data from a plurality of preceding navigator time windows (see pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE Scan Motion-Corrected with 3D FatNavs” and pages 1035-1036 section “3D FatNav Reconstruction and Coregistration”). 
Regarding Claim 19, Gallichan further teaches a method as claimed in claim 1 comprising using said navigator data to produce motion data for motion-correcting said MR diagnostic data by a motion correction technique selected from retrospective motion correction and prospective motion correction (see pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE Scan Motion-Corrected with 3D FatNavs”; pages 1034-1035, Discussion section “Retrospective Motion Correction”). 
Regarding Claim 20, Gallichan further teaches a method as claimed in claim 1 comprising acquiring said MR diagnostic data by executing a magnetic resonance diagnostic data acquisition sequence in which fat signals are corrected (see pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE Scan Motion-Corrected with 3D FatNavs”). 
Regarding Claim 23, Gallichan teaches a magnetic resonance apparatus comprising: an MR data acquisition scanner (page 1031 “Methods” first paragraph: wherein the MR data acquisition scanner is a 7T head-only MR system); 22Docket No.: 26965-5938P19,0074a computer configured to operate said MR data acquisition scanner, while a patient is situated therein, in order to acquire MR diagnostic data from the acquisition region of the patient in respective diagnostic acquisition time windows (see pages 1031-1032 sections “highly accelerated fat motion navigators“ and “Experiment 2: High-Resolution MP2RAGE scan motion-corrected with 3D FatNavs”); said computer being configured to also operate said MR data acquisition scanner in order 5to acquire navigator data, for motion correction of said MR diagnostic data (see page 1031, section “highly accelerated fat motion navigators” and page 1032 section “Experiment 4: Detection of Head-Motion Due to the Respiratory Cycle with FatNavs”), from the acquisition region in respective navigator time windows between said diagnostic acquisition time windows (see Fig 1a; pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE scan motion-corrected with 3D FatNavs”; wherein Fig. 1a shows a diagram of one TR of the pulse sequence and the relative timing of the 3D FatNav), by executing, in each navigator time window, a fat navigator sequence comprising a fat-selective excitation module having at least one radio-frequency (RF) pulse (pages 1031-1032 sections “Highly Accelerated Fat Motion Navigators” and “Experiment 2: High-Resolution MP2RAGE scan motion-corrected with 3D FatNavs”; a binomial excitation pulse); and a readout module in which the 10navigator data are acquired from respective slices of the acquisition region with undersampling (pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE scan motion-corrected with 3D FatNavs”); and said computer being configured to operate said MR data acquisition scanner in each navigator time window, so as to acquire said navigator data simultaneously from a plurality of fat navigator slices that were excited by the fat-selective excitation 15module (pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE Scan Motion-Corrected with 3D FatNavs”; wherein it is clear to generate a pulse there is a fat-selective excitation module).
Gallichan is silent to using simultaneous multislice imaging in said readout module, after said fat-selective excitation module has acted on said plurality of fat navigator slices, wherein in at least some of said navigator time windows, acquiring said navigator data from a different group of navigator slices than in others of said navigator time windows.
Beck ‘433 teaches a method for generating magnetic resonance image data (abstract) using simultaneous multislice imaging after said excitation module has acted on said plurality of navigator slices, wherein in at least some of said navigator time windows, acquiring said navigator data from a different group of navigator slices than in others of said navigator time windows (Abstract, 0009, 0023, 0024, 0031; see the simultaneous navigator acquisitions wherein the number of slices for the navigator data is changed dynamically and wherein the navigator slices are acquired in dead times between the MR raw diagnostic data acquisitions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of using a plurality of fat navigator slices of Gallichan with the method of using simultaneous multislice imaging taught by Beck ‘433 to increase imaging acquisition speeds by reducing repetition time [0024 Beck; see the time-saving factor from using simultaneous acquisition of the slices].
	Regarding Claim 24, Gallichan teaches a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a control computer (see pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE Scan-Motion Corrected with 3D FatNavs”: wherein it is clear that there is a computer readable storage medium because there are functions implemented on a computer and to implement the functions, a computer needs to have a storage medium and processor for executing the functions) of a magnetic resonance (MR) apparatus comprising an MR data acquisition scanner (page 1031 “Methods” first paragraph: wherein the MR data acquisition scanner is a 7T head-only MR system), and said 20programming instructions causing said control computer to: operate said MR data acquisition scanner, while a patient is situated therein, in order to acquire MR diagnostic data from an acquisition region of the patient in respective diagnostic acquisition time windows (see pages 1031-1032 sections “highly accelerated fat motion navigators “; also operate said MR data acquisition scanner in order to acquire navigator data, for 25motion correction of said MR diagnostic data (see page 1031, section “highly accelerated fat motion navigators” and page 1032 section “Experiment 4: Detection of Head-Motion Due to the Respiratory Cycle with FatNavs”), from the acquisition region in respective navigator time windows between said diagnostic acquisition time windows (see Fig 1a; pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE scan motion-corrected with 3D FatNavs”);, by executing, in each navigator time window, a fat navigator sequence comprising a fat-selective excitation module having at least one radio-frequency (RF) pulse (pages 1031-1032 sections “Highly Accelerated Fat Motion Navigators” and “Experiment 2: High-Resolution MP2RAGE scan motion-corrected with 3D FatNavs”; a binomial excitation pulse);  and a readout module in which the navigator data are acquired from 30respective slices of the acquisition region with undersampling (pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE scan motion-corrected with 3D FatNavs”);  and 23Docket No.: 26965-5938P19,0074in each navigator time window, acquire said navigator data simultaneously from a plurality of fat navigator slices that were excited by the fat-selective excitation module (pages 1031-1032 section “Experiment 2: High-Resolution MP2RAGE Scan Motion-Corrected with 3D FatNavs”; wherein it is clear to generate a pulse there is a fat-selective excitation module). 
Gallichan is silent to using simultaneous multislice imaging in said readout module, after said fat-selective excitation module has acted on said plurality of fat navigator slices, wherein in at least some of said navigator time windows, acquiring said navigator data from a different group of navigator slices than in others of said navigator time windows.
Beck ‘433 teaches a method for generating magnetic resonance image data (abstract) using simultaneous multislice imaging after said excitation module has acted on said plurality of navigator slices, wherein in at least some of said navigator time windows, acquiring said navigator data from a different group of navigator slices than in others of said navigator time windows (Abstract, 0009, 0023, 0024, 0031; see the simultaneous navigator acquisitions wherein the number of slices for the navigator data is changed dynamically and wherein the navigator slices are acquired in dead times between the MR raw diagnostic data acquisitions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of using a plurality of fat navigator slices of Gallichan with the method of using simultaneous multislice imaging taught by Beck ‘433 to increase imaging acquisition speeds by reducing repetition time [0024 Beck; see the time-saving factor from using simultaneous acquisition of the slices].

Claims 4-5, 10, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gallichan et al. (“Retrospective Correction of Involuntary Microscopic Head Movement Using Highly Accelerated Fat Image Navigators (3D Fatnavs) at 7t.” Magnetic Resonance in Medicine, vol. 75, no. 3, 2016, pp. 1030–1039.) (Gallichan -cited by applicant)) in view of Beck ‘433 (US Pub 2016/0313433), and further in view of Beck ‘631 (US2017146631A1 -cited by applicant). 
Regarding claim 4, Gallichan, as modified by Beck ‘433, is silent to a method as claimed in claim 1 comprising acquiring said navigator data from at least three fat navigator slices simultaneously.
Beck ‘631 further teaches acquiring navigator data from at least three navigator slices simultaneously (paragraphs 12; 83-85). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the use of a fat navigator of Gallichan/Beck’433, with acquiring navigator data from at least three navigator slices simultaneously taught by Beck ‘631 to obtain maximally accurate motion data from the acquisition region of a patient. 
	Regarding claim 5, Gallichan, as modified by Beck ‘433, is silent to a method as claimed in claim 1 a method as claimed in claim 1 comprising acquiring said navigator data from at 25least eight fat navigator slices simultaneously.
Beck ‘631 further teaches acquiring navigator data from at least three navigator slices simultaneously (paragraphs 12; 83-85). Beck ‘631 further discloses changing the acceleration factor to acquire various number of slices, in that the acceleration factor chosen is equivalent to the amount of navigator slices simultaneously excited and read out (paragraphs 12, 42 and 82-83). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the use of a fat navigator of Gallichan/Beck’433 with acquiring navigator data from at least three navigator slices simultaneously taught by Beck ‘631 to obtain maximally accurate motion data from the acquisition region of a patient.
Gallichan/Beck’433 does not expressly disclose acquiring said navigator data from at least eight fat navigator slices. However, it appears that the method of Gallichan/Beck’433 would operate equally well with an acceleration factor of at least eight to acquire navigator data from at least eight navigator slices simultaneously since navigator data is intended to be acquired from multiple slices simultaneously. Further, applicant has not disclosed that the range claimed provides an advantage, is done for a particular purpose, or solves a stated problem, merely indicating that many fat navigator slices “can” be acquired concurrently, “preferably” at least three, and “in particular” at least eight fat navigator slices “can” be acquired simultaneously (specification, page 5, lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the number of simultaneously acquired navigator slices of Gallichan/Beck’433 to least eight fat navigator slices simultaneously acquired slices to reduce image acquisition times and because it appears to be an arbitrary design consideration which fails to patentably distinguish over Gallichan/Beck’433. 
	Regarding claim 10, With regards to claim 1, Beck ‘631 teaches an embodiment (see Fig. 5) where acquiring respective sets of said navigator data from different simultaneously excited fat navigator slices by emitting said 10binomial pulse sequence in said MR data acquisition scanner chronologically aligned. Gallichan/Beck’433 is silent to a method as claimed in claim 7 comprising acquiring respective sets of said navigator data from different simultaneously excited fat navigator slices by emitting said 10binomial pulse sequence in said MR data acquisition scanner chronologically offset for the respective navigator slices so that one RF pulse of the respective binomial pulse sequence for a respective navigator slice is radiated between respective RF pulses of preceding and following binomial pulse sequences for other navigator slices in the plurality of simultaneously acquired navigator slices.
	However, in an alternative embodiment, Beck ‘631 further teaches acquiring navigator data by emitting a binomial pulse sequence that is chronologically offset from another pulse sequence (see Fig 8; wherein HF1b is chronologically offset from HF2a). A combination of these two embodiments, for example, offsetting HF2b in Figure 5 would teach a binomial pulse sequence that is chronologically offset for the respective navigator slices so that one RF pulse of the respective binomial pulse sequence for a respective navigator slice is radiated between respective RF pulses of preceding and following binomial pulse sequences for other navigator slices in the plurality of simultaneously acquired navigator slices.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pulse sequence of Gallichan, as modified by Beck’433, with a chronologically offset pulse sequence for the respective navigator slices like taught by the embodiment of Fig. 8 of Beck ‘631 so that one RF pulse of the respective binomial pulse sequence for a respective navigator slice is radiated between respective RF pulses of preceding and following binomial pulse sequences for other navigator slices in the plurality of simultaneously acquired navigator slices to reduce SAR values. 
	Regarding claim 13, Gallichan, as modified by Beck ‘433, is silent to a method as claimed in claim 12 comprising, in said at least one preceding navigator time window, simultaneously acquiring navigator data from a number of fat navigator slices that is larger than a number of fat navigator from which the navigator data are simultaneously acquired in the time window from which said motion data are determined.
	Beck ‘631 further teaches simultaneously acquiring navigator data from a number of navigator slices that is larger than a number of navigator from which the navigator data are simultaneously acquired in the time window from which said motion data are determined (paragraph 128, Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method to acquiring fat navigator slices taught by Gallichan, as modified by Beck ‘433, with simultaneously acquiring navigator data from a number of navigator slices that is larger than a number of navigator from which the navigator data are simultaneously acquired in the time window from which said motion data are determined taught by Beck ‘631 to improve image quality. 
	Regarding claims 16 and 17, Gallichan, as modified by Beck’433, is silent to a method as claimed in claim 15 comprising acquiring said navigator data from two different slice groups that alternate in successive navigator time windows and a method as claimed in claim 15 comprising acquiring the navigator data from two different slice groups that are interleaved with each other.
	Beck ‘631 further discloses when using an acceleration factor of two, that two slices are always simultaneously excited and read out in one slice group (paragraph 82) and acquiring navigator data from three slice groups (SG1, SG2, and SG3) simultaneously in successive navigator time windows (paragraph 83, bottom Fig. 1) in which one slice from each group is simultaneously excited and read out in each time window.  
	“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to try to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed method of Gallichan, as modified by Beck ‘433, to collect navigator data from only two of the slice groups of SG1-SG3 to improve image quality and reduce interaction between excited slices. For example, with an acceleration factor of two and using SG1 and SG3, slices 1 and 4 would be read in the first excitation and readout cycle, slices 15 and 18 in the second, and 0 and 3 in the third excitation and readout cycle, and so forth, in which the slice groups are then alternating and interleaved.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gallichan in view of Beck ‘433 (along with Beck ‘631 for claim 6) in view of Taviani et al. (US20160231409A1 -previously cited) (Taviani -previously cited).
Regarding claims 2 and 3, Gallichan, as modified by Beck ‘433, is silent on a method as claimed in claim 1 comprising acquiring said navigator data with said undersampling being defined by an in-plane undersampling factor of more than two and a method as claimed in claim 1 comprising acquiring said navigator data with said undersampling being defined by an in-plane undersampling factor of more than ten.
Taviani teaches a method for magnetic resonance imaging that uses an in-plane undersampling factor of more than ten (see Fig. 3, paragraphs 43-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method to acquiring navigator data of Gallichan/Beck’433 with undersampling being defined by an in-plane undersampling factor of more than two and ten of Taviani in order to increase image acquisition speeds. 
Regarding claim 6, Gallichan, as modified by Beck ‘433, is silent to a method as claimed in claim 1 comprising acquiring said navigator data from at least eight fat navigator slices simultaneously, with said undersampling being defined by an in- plane undersampling factor of more than ten. 
Beck ‘631 further teaches acquiring navigator data from at least three navigator slices simultaneously (paragraphs 12; 83-85). Beck ‘631 further discloses changing the acceleration factor to acquire various number of slices, in that the acceleration factor chosen is equivalent to the amount of navigator slices simultaneously excited and read out (paragraphs 12, 42 and 82-83). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the use of a fat navigator of Gallichan, as modified by Beck ‘433, with acquiring navigator data from at least three navigator slices simultaneously taught by Beck ‘631 to obtain maximally accurate motion data from the acquisition region of a patient.
Gallichan, as modified by Beck ‘433, does not expressly disclose acquiring said navigator data from at least eight fat navigator slices. However, it appears that the method of Gallichan, as modified by Beck ‘433, would operate equally well with an acceleration factor of at least eight to acquire navigator data from at least eight navigator slices simultaneously since navigator data is intended to be acquired from multiple slices simultaneously. Further, applicant has not disclosed that the range claimed provides an advantage, is done for a particular purpose, or solves a stated problem, merely indicating that many fat navigator slices “can” be acquired concurrently, “preferably” at least three, and “in particular” at least eight fat navigator slices “can” be acquired simultaneously (specification, page 5, lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the number of simultaneously acquired navigator slices of Gallichan, as modified by Beck ‘433, to least eight fat navigator slices simultaneously acquired slices to reduce image acquisition times and because it appears to be an arbitrary design consideration which fails to patentably distinguish over Gallichan, as modified by Beck. 
Gallichan, as modified by Beck ‘433, is silent to an in-plane undersampling factor of more than ten. Taviani teaches a method for magnetic resonance imaging that uses an in-plane undersampling factor of more than ten (see Fig. 3, paragraphs 43-45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method to acquiring navigator data of Gallichan, as modified by Beck ‘433, to acquire at least eight navigator slices simultaneously, with undersampling being defined by an in-plane undersampling factor of more than two and ten of Taviani in order to increase image acquisition speeds and to obtain maximally accurate motion data from the acquisition region of a patient. 
 
Claim 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gallichan, in view of Beck ‘433 in view of Bhat (EP3118644A1 -cited by applicant). 
Regarding claim 18, Gallichan, as modified by Beck ‘433, is silent to a method as claimed in claim 15 comprising acquiring said navigator data from two 15different slice groups, with one of said different slice groups having a slice orientation that is rotated with respect to an orientation of another of said slice groups.
	Bhat teaches a magnetic resonance method comprising acquiring navigator data from two 15different slice groups, with one of said different slice groups having a slice orientation that is rotated with respect to an orientation of another of said slice groups (paragraphs 14 and 36).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have acquired the navigator data taught by Gallichan, as modified by Beck ‘433, from two different slice groups like taught by Bhat having a slice orientation that is rotated with respect to an orientation of another of said slice groups to improve image quality.
Regarding claim 21, Gallichan, as modified by Beck ‘433, is silent to a method as claimed in claim 20 wherein said magnetic resonance diagnostic data acquisition sequence is an EPI sequence.
Bhat teaches a magnetic resonance method wherein said magnetic resonance diagnostic data acquisition sequence is an EPI sequence (see paragraphs 12 and 38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the correction of fat signals taught by Gallichan, as modified by Beck ‘433, wherein the said magnetic resonance diagnostic data acquisition sequence is an EPI sequence taught by Bhat to produce faster image data (paragraph 8). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gallichan, in view of Beck ‘433 in view of Schaffter (US20050240095A1 -previously cited).
Regarding claim 22, Gallichan, as modified by Beck ‘433, is silent on a method as claimed in claim 1 comprising executing, as said fat navigator sequence, an EPI sequence without refocusing pulses. 
Schaffter teaches a magnetic resonance imaging method that uses an EPI sequence without a refocusing pulse (paragraph 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to include the fat navigator sequence taught by Gallichan, as modified by Beck ‘433, with the EPI sequence without a refocusing pulse taught by Schaffter to increase image acquisition speeds. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previous Examiner’s rejection is withdrawn, as Gallichan does not teach of acquiring navigator data with respect to individual slices nor with respect to groups of simultaneously acquired slices. This feature is now met with Beck ‘433, which teaches acquisition of MR diagnostic data and navigator data in different time windows thereby being combinable with Gallichan.
The previous claim objections, 112b rejections, and 112f interpretation are withdrawn due to amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793